B2030 (Form 2030) (12/15)
United States Bankruptcy Court

District of New Mexico

Inre Paul Neil Dorsett Case No.
Debtor(s) Chapter 13

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept $ 2,550.00
Prior to the filing of this statement I have received $ 1,650.00
Balance Due $ 900.00

2. The source of the compensation paid to me was:

@ Debtor O Other (specify):

3. The source of compensation to be paid to me is:

@ Debtor O Other (specify):

4. @ | have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

CD I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

ce. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

d. [Other provisions as needed]
Attorney's fees = $2,240.00 (which includes tax of $169.52 and a $50.00 payment to other counsel for appearance
at the 341 meeting), + filing fee = $310.00.

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Appearance at 2004 examination or conversion to a under chapter 7.

 
     
  

I certify that the fofegoing ig a complete statement of any agreement/or a | entation of the debtor(s) in

this me,

Date

  

Name of law firm

Software Copyright (c) 1996-2019 Best Case, LLC - www besicase com Best Case Bankruplcy

 

Case 19-11878-t13 Docé Filed 08/14/19 Entered 08/14/19 13:22:45 Page 1 of 1
